DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 84-104 are pending and under examination. 

Claim Objections
Claim 92 is objected to because of the following informalities:  please specify “JC” in full name for clarity.  Appropriate correction is required.
Claim 90 is objected to because it depends on a cancelled claim 6. For the purpose of claim examination, Office would consider this claim depending on main claim 84 for now. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 84-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10302654. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent 10302654 recites the similar steps, i.e. detecting anti-VLA-4 antibody using a similar immunochromatographic system having sample zone, label zone, and detection zone where the label zone is located upstream of sample zone followed by test zone.  
Claims 84-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9377458. Although the claims at issue are not the issued patent US 9726672 recites the similar steps, i.e. detecting anti-VLA-4 antibody using a similar immunochromatographic system having sample zone, label zone, and detection zone where the label zone is located upstream of sample zone followed by test zone.  
Claims 84-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 9726672. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent US 9726672 recites the similar device, i.e. using a similar immunochromatographic system having sample zone, label zone, and detection zone where the label zone is located upstream of sample zone followed by test zone in detecting anti-VLA-4 antibody.  Note, the status of the instant application is the CON of 15/637446 (issued patent US 10302654) which is a CON of 15/166514 (now issued US 9726672) which is a DIV of 15/501,111 (issued patent US 9377458), nevertheless the DIV is on the device claims, whereas the instant claims still direct to the method claims from original Restriction mailed on 11/13/2013 (group I, claims 1-12 (should be “11”), 22, 36, 58, 77 and 79)(emphasis added). 
Moreover, the following is an excerpt from the previous office with regarding to the double patenting of device vs. method from 15/166514 now issued US 9726672 filed on  9/13/2016:
“Examiner is aware of the status of the current Divisional application of parent case 13/501111.  However, the instant claim set cannot be justified and protected under safe harbor by 35 USC 121.  It is because in the parent case 13501111 (now patent US 9377458) Examiner has requested election from two (I-II) groups, and on 12/12/2013 applicants elected group I, i.e. directing to a method, and cancelled groups II, i.e. device claims.  During the prosecution, a RCE was filed incorporating all the device features (same as the current divisional one) into the method claims on 12/23/2014. Thus, both the issued patent and the current filing one overlaps . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-93, 96-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 84, the preamble of the claim directs to a method of treating a subject to reduce a level of anti-VLA-4 antibody (emphasis added). However, it is not clear what treatments/agents applicants use to reduce the level of anti-VLA-4 antibody from the subject. 

Similarly claim 98 suffers the same problem.  Please clarify. 


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 84-87, 89, 91-104 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 
107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Requiring possession of the invention, andnot that which makes it obvious, ensures that the claimed invention does notoverreach the scope of the inventor's contribution to the field as described inthe patent specification. Reifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of aCf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
The issue here is the term “secondary agents” in the main claim 84 and 104. This term encompasses a genus.  However, the disclosure from the specification does not support this scope. The specification states:

0100] 5. Secondary Agents [0101] The secondary agents used in a method or apparatus described herein can be used to detect binding of the capture agent to the antibody, The secondary agent can be an antibody that has a detectable label attached, either covalently or non-covalently. The detectable label attached to the secondary agent can be a detectable label as previously described. The secondary agent can be a non-specific antibody, or antibodies that recognize the analyte or fragments thereof or polypeptides that recognize the analyte. The secondary agent can include anti-IgG4 antibody, for example, anti-human IgG4 or anti-human IgG4 that reacts with the Fc portion of the heavy chain of human IgG4.

In summary, the so-called “secondary agents” are in fact “antibody” with label for the followed up detection. No other species of “secondary agents” have been disclosed or discussed in the specification. 
applicants also indicated the term “secondary agent” referring to as an antibody (See Remarks received by Office on 12/14/2015 on application 13/501,111)(emphasis added).

    PNG
    media_image1.png
    487
    900
    media_image1.png
    Greyscale

University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “

Taken together, the scope of the term “secondary agents” should be limited to the disclosure of the specification, i.e. labeled antibody. 
 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using immunochromgraphic system (i.e. test strip) to measure the anti-VLA-4 antibody in a subject followed by treating said subject in the case of above the threshold level of anti-VLA-4. The immunochromgraphic system used by applicants provides advantages in reducing the interference and avoiding underestimating the level of anti-VLA-4 antibody during the measurement step. The device comprises a sample receiving zone, a label zone, and a test zone configured such that the label zone is located upstream of the sample receiving zone and contains one or more secondary agents, and the test zone is downstream of the label zone. Furthermore, the claim requires that as sample flows through the apparatus, nti-VLA-4 IgG4 antibody will first bind with a capture agent in the test zone to form a complex and then later the complex will bind with secondary agent.

Human samples typically contain significant amounts of other, interfering, IgG4 antibodies, in addition to anti-VLA-4 IgG4 antibodies. If the anti-IgG4 antibodies (the secondary or detection agent) are first contacted with the sample, other IgG4 antibodies in the sample will compete with anti-VLA-4 IgG4 for binding to the anti-IgG4 secondary agent. This can result in underestimating the level of anti-VLA-4. If the sample is first allowed to flow through the capture area, anti-VLA-4 will be retained by the capture reagent but interfering non-anti-VLA-4 IgG4 antibodies will tend to flow through. As such, when the secondary agent reaches the captured anti-VLA-4, competing IgG4 antibodies will have flowed out of the region, and anti-VLA-4 detection will be optimized.

Alderete et al. US7291477; Unger US 20020001852; Freitag et al. US 20050244985; Bohannon et al. US 20060246513; Karen et al. US 20080038759; Babu et al. US 20100112725; Lambotte et al. US 20050130120; Wu et al. US 20090232702).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641